DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  “wherein the effective nozzle area a product” should be “wherein the effective nozzle area is a product”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5-7,11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by JPH04111528.
As to claim 1, JPH04111528 discloses A method for determining a width of a turbine nozzle for a turbine, the turbine comprising a turbine wheel for rotation within a turbine housing, the turbine housing including at least one volute 
As to claim 2, JPH04111528 discloses determining the relationship between the turbine stage efficiency and the effective nozzle area from which the at least one target effective nozzle area is determined (Par 0005, 0007-0009,0024-0025).
As to claim 3, JPH04111528 discloses the effective nozzle area is proportional to a product of the width of the turbine nozzle and a cosine of the whirl angle (Par 0018).
As to claim 5, JPH04111528 discloses wherein determining the width of the turbine nozzle in dependence on the whirl angle involves determining the width of the turbine nozzle in dependence on the whirl angle for a set point of flow conditions as a width that will achieve the at least one target effective nozzle area for said set point of flow conditions (Par 0005, 0007-0009,0024-0025).
As to claim 6, JPH04111528 discloses wherein a range of target effective nozzle areas are selected from the relationship between the turbine stage efficiency and the effective nozzle area (Par 0005, 0007-0009,0024-0025).
claim 7, JPH04111528 discloses the relationship between the turbine stage efficiency and the effective nozzle area comprises a relationship between the turbine stage efficiency and a ratio of: (a) the effective nozzle area to (b) a wheel throat area (Par 0005, 0007-0009,0022,0024-0025).
As to claim 11, JPH04111528 discloses A computer readable medium carrying a computer program comprising computer readable instructions configured to cause a computer to carry out a method according to claim 1 (Par 0014).
As to claim 12, JPH04111528 discloses A computer apparatus comprising: a memory storing processor readable instructions, and a processor arranged to read and execute instructions stored in said memory, wherein said processor readable instructions comprise instructions arranged to control the computer to carry out the method according to claim 1 (Par 0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over JPH04111528 as applied to claim 1 above in view of US Publication 20110079009 to Kratschrner.
As to claim 4, JPH04111528 discloses does not expressly disclose the turbine is a twin-volute turbine comprising two volutes which is taught by Kratschrner (Fig 1, Par 0014).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify JPH04111528 to include the turbine is a twin-volute turbine comprising two volutes using the teachings of Kratschrner to better utilize the exhaust power over a greater range while allowing for the effective adjustment of the primary volute as taught in JPH04111528 and supported in Kratschrner (30) to achieve greater range while maintaining the desired adjustability of the width to promote ideal efficiencies.

Allowable Subject Matter
Claims 8-10,13-14, allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746